Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. SG10201901049S filed on 02/17/2019
Status of Claims
1.	This Final Office action is in response to the application filed on 1/24/2020 and the amendments and remarks response filed on 7/29/2021.
2.	 Claims 1, 3, 11, and 13 are amended.
3.	 Claims 1-20 are pending

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-20  are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
6.	Therefore, claims 1-20 were analyzed for U.S.C. 101 as follows:

8.	In claim 1, corresponding representative claims 11, the limitations that define an abstract idea (in bold) are below:
A method comprising: 
receiving, by a server from an issuer server, an authorization response indicating that a transaction is authorized;
generating, by a server, a reference identifier for the transaction only in response to the authorization response indicating that the transaction is authorized; 
storing, by the server, the reference identifier and service details of one or more value-added services that are applicable on the transaction, in a database, wherein the reference identifier is communicated to a terminal device; 
receiving, by the server from the terminal device, a service request for offering a first value-added service of the one or more value-added services on the transaction, wherein the service request includes the reference identifier; 
retrieving, by the server from the database, the service details of the first value- added service based on the reference identifier included in the service request; and 
communicating, by the server to the terminal device, a service response including the retrieved service details for offering the first value-added service on the transaction.
claim 1, corresponding representative claims 11, are steps that describe receiving, retrieving, communicating, and storing financial transaction data to generate a transaction identifier to determine and offer the value-added services for processing and authorizing a payment. The above steps are offering value-added services on a transaction without requiring access to corresponding transaction card numbers. that are in the enumerating grouping of Abstract ideas related to Certain methods of Organizing Human Activity specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
10.	Independent claim 1, corresponding representative claims 11, recite the additional components of “terminal device”, “payment network server”, “database”, “server from an issuer server”, and additional elements of “reference identifier”. The additional components are no more than generally linking the use of the judicial exception to a particular technological for field of use. The mere nominal recitation of “terminal”, “payment network server” and “database” do not take the claims limitation out of the abstract idea (i.e. a generic payment network server and database performing a generic computer functions of processing a transaction and storing transaction data). The limitations does no more than generally linking a judicial exception to a particular technological environment. The claims 1, corresponding representative claims 11, are directed to an abstract idea. 
11.	The interpretation of the computing components are consistent with applicant's specification which describes the components in broad terms:
In another embodiment, the second memory 506 may be realized in form of a database or a cloud storage working in conjunction with the payment network server l 10, without departing from the scope of the invention. The second memory 506 further stores the database (designated as "database 520") in 
The terminal device 106 is associated with a financial institution, such as an acquirer. Examples of the terminal device 106 include a POS device, a POP device, a POI device, or the like. The terminal device 106 may be capable of reading the card details of the transaction card 104 when the transaction card 104 is used at the terminal device 106. For example, if the transaction card 104 is a magnetic strip card, the terminal device 106 decodes the data in the magnetic strip when the transaction card 104 is used at the terminal device 106. In another example, when the transaction card 104 is a near-field communication (NFC) enabled card, the terminal device 106 reads information stored on the NFC tags or chips. In one embodiment, the terminal device 106 may further allow the user 102 to perform cardless transactions, as known by those skilled in the art. (Specification: Paragraph [0037])
Examples of the acquirer server 108, the payment network server 110, and the issuer server 112 include, but are not limited to, computers, laptops, mini-computers, mainframe computers, any non-transient and tangible machines that can execute a machine- readable code, cloud-based servers, distributed server networks, a network of computer systems, or a combination thereof. (Specification: Paragraph [0047])
12.	These additional elements and additional computing components amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The combination of these additional elements is no more 
13.	Finally, taken together, the additional elements and no additional components of claim 1, corresponding representative claims 11, has been considered and are not ordered combinations as defined by the courts. These additional elements do not recite any improvements and do not integrate the abstract idea into a practical application. The claims 1, corresponding claims 11, are directed to an abstract idea without significantly more.
14.	Dependent claims 2-6 and 12-16 further recite limitations of receiving, by the server from the terminal device, an authorization request for authorizing the transaction when the transaction is initiated at the terminal device; and communicating, by the server, the authorization request to an issuer that corresponds to the transaction for authorizing the transaction, communicating, by the server, the authorization response including the reference identifier to the terminal device, extracting, by the server, one or more transaction parameters from the authorization response received from the issuer. The limitations continues to fall in the enumerating grouping of certain methods of organizing human activity as it relates to receiving and transmitting information for processing and authorizing a transaction. The above claim limitations recite receiving and extraction information at a high-level generality (i.e. a generic server performing generic computer function sending and receiving information) such that it amounts no more than mere instructions to apply the exception using a generic component. The limitation of determining, by the server, an eligibility of the transaction for the one or more value-added services based on the authorization response, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by the server” language, “determining” in the context of the claim encompass the user to determine the eligibility of the transaction for value-added services. The limitation of storing, by the server, the one or more 
15.	There are no additional components of the “server from the terminal device”, “server from the issuer”, and “server” and the additional elements of the “reference identifier”. Simply suggesting a technological environment (i.e. steps directed to the general means of processing and authorizing a financial transaction) upon which the abstract idea may be implemented does not alter or transform the abstract idea. The limitations of receiving, identifying, and determining, and authorizing a split payment  is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims do not recite any improvements to the generic computing component. Accordingly, this additional components and elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, similar to the independent claim, dependent claims 2-6 and 12-16 further are directed to an ineligible judicial exception without any significant more.
16.	Dependent claims 7-10 and 17-20 further recite limitations of wherein the one or more transaction parameters include a transaction amount, a transaction date, a transaction time, and 
17.	There claims recite the additional computer components of “terminal device” and additional elements of “reference identifier”, “service application”, and “user device”. The additional components are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a particular technological environment or field of use.  The recited additional components and additional elements are generally linking the use of the judicial exception to generic computer components. The claims do not recite any improvements to the generic computing component. The claim does not recites additional elements that integrate the exception into a practical application because it does not impose meaningful limits on practicing the abstract idea.  Therefore, similar to the independent claims, dependent claims 7-10 and 17-20 are directed to an ineligible judicial exception without any significant more.
claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
	
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
21.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by Laracey et. al (US Patent Application Publication No: 2016/0217448; hereafter known as Laracey) in further view of Bethke et. al (US Patent Application Publication No. 2017/0300883; hereafter known as Bethke)

23.	In claim 1: Laracey discloses,
 A method comprising:  (i.e., systems and methods configured using features of the present invention are capable of determining or suggesting a most desirable payment account to use in a given transaction (e.g., based on one or more predefined user-specified rules, account characteristics, merchant information or the like). In this manner, users are provided with greater payment options and better information about which payment account to use in any given transaction) (Laracey: Paragraph [0016], [0017])
storing, by the server, the reference identifier and service details of one or more value-added services that are applicable on the transaction, in a database, wherein the reference identifier is communicated to the terminal device; (i.e., checkout token itself may be an identifier that can be used to “lookup” or reference the transaction details stored in a database table and a dynamic checkout token generated for a grocery store may identify the name of the grocery store) (Laracey: Paragraph [0081])
receiving, by the server from the terminal device, a service request for offering a first value-added service of the one or more value-added services on the transaction, wherein the service request includes the reference identifier; (i.e., transmitting the merchant payment authorization request early in a transaction (before calculation of a transaction total), the transaction management system 230 has an opportunity to provide any relevant offers, coupons or loyalty incentives to the customer where the merchant payment authorization request contains information identifying the merchant and, in some embodiments, a point of sale terminal identifier and/or a unique transaction identifier) (Laracey: Paragraph [0086],[0088])

communicating, by the server to the terminal device, a service response including the retrieved service details for offering the first value-added service on the transaction.
checkout token, the token may further be used to communicate transaction details from the merchant  to the mobile device where receiving transaction details and a payment account list or list of preferred or eligible accounts from the transaction management system including the list of accounts later received from the transaction management system (after it processes the customer transaction lookup request) may include additional metadata or information associated with each payment account (e.g., such as the current available account balance, any special offers available) (Laracey: Paragraph [0055], [0056],[0057],[0058])
	Larcey does not disclose,
receiving, by a server from an issuer server, an authorization response indicating that a transaction is authorized ;
generating, by a server, a reference identifier for the transaction only in response to the authorization response indicating that the transaction is authorized; 
	However Bethke discloses, 
receiving, by a server from an issuer server (i.e., transaction networks may include the American Express®, VisaNet® and the Veriphone® networks), an authorization response 
generating, by a server, a reference identifier for the transaction only in response to the authorization response indicating that the transaction is authorized; (i.e., “tokenize” or “tokenization” may refer to generation of an alias or alternative identifier for sensitive data and an account token may comprise an alternative account identification code generated to obfuscate an actual transaction account code for inclusion in payment transactions where  account token and a primary transaction account. Moreover, the associating may occur at any point, in response to any suitable action, event, or period of time. The associating may occur at pre-determined intervals, periodic, randomly, once, more than once, or in response to a suitable request or action) (Bethke: Paragraph [0023], [0059])
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laracey and Bethke so that the method include a generated reference identifier when a transaction is authorized. The invention allows additional security processes to be implemented for online (i.e., card not present) transactions, while also providing an additional incentive to the purchasing customer to follow-through with the purchase process. (Bethke: Paragraph [0003]). In that regard, tokenization of sensitive data may tend to create a barrier for third parties trying to capture the underlying sensitive data. (Bethke: Paragraph [0023])	
24.	In claim 2: The combination Laracey and Bethke disclose the method of supra, including further comprising: 
receiving, by the server from the terminal device, an authorization request for authorizing the transaction when the transaction is initiated at the terminal device; and (i.e., once the payment authorization message from the customer's mobile device is received, the transaction 
communicating, by the server, the authorization request to an issuer that corresponds to the transaction for authorizing the transaction. (i.e., the transaction management system 130 creates an authorization approval request message for transmission through one or more payment processing networks then transmitted from the transaction management system 130 to an account issuer or agent for authorization) (Laracey: Paragraph [0040], [0041], [0042]) 
25.	In claim 3: The combination Laracey and Bethke disclose the method of supra, including further comprising: 
communicating, by the server, the authorization response including the reference identifier to the terminal device. (i.e., in response to this merchant payment authorization request, the transaction management system 230 generates a checkout token, and the merchant displays the checkout token to the customer (e.g., on a display device of the point of sale terminal) (Laracey: Paragraph [0086])
26.	In claim 4: The combination Laracey and Bethke disclose the method of supra, including further comprising determining, by the server, an eligibility of the transaction for the one or more value-added services based on the authorization response (i.e., the transaction management system retrieves the customer's available payment accounts that are appropriate for the merchant and customer based on any available rules and in response to the customer transaction lookup request), wherein the service details of the one or more value-added services are stored in the database when the transaction is determined to be eligible for the one or more value-added services (i.e., the transaction management system has an opportunity to 
27.	In claim 5: The combination Laracey and Bethke disclose the method of supra, including further comprising extracting, by the server, one or more transaction parameters from the authorization response received from the issuer. (i.e., the corresponding merchant payment authorization request are used to create a response to the request at 468. Further, processing at 466 includes identifying any payment account(s) associated with the customer that are available for use in the current transaction where The transaction information (including merchant name and location and the transaction amount, for example) and the available payment account information) (Laracey: Paragraph [0109], [0110])
28.	In claim 6: The combination Laracey and Bethke disclose the method of supra, including further comprising storing, by the server, the one or more transaction parameters in the database, such that the one or more transaction parameters and the service details of the one or more services that are stored in the database are accessible by way of the reference identifier. (i.e., some or all of the transaction details may be encoded in a dynamic checkout token which, when captured and processed, provides the transaction details where the transaction management system 230 has an opportunity to provide any relevant offers, coupons or loyalty incentives to the mobile device) (Laracey: Paragraph [0038],[0055], [0060], [0088])
29.	In claim 7:  The combination Laracey and Bethke disclose the method of supra, including wherein the one or more transaction parameters include a transaction amount, a transaction date, a transaction time, and a transaction card number (i.e., dynamic checkout token can further be generated to reveal the total transaction amount and other transaction details associated with the transaction for which the dynamic checkout token was generated. In some currently preferred embodiments, however, the dynamic checkout token does not include the total transaction amount or other transaction details including a transaction amount, and other transaction data (such as a terminal identifier, date, time, enhanced transaction data, etc.) 
30.	In claim 8: The combination Laracey and Bethke disclose the method of supra, including wherein, based on the service response, the service details of the first value-added service are presented on the terminal device through a user interface. (i.e., e mobile application, presents the transaction details and enhanced payment account choice(s) to the customer on a display screen of the mobile device and the display of options may include information about the status of each of the available accounts (e.g., such as the balance, the current interest rate, any current rewards or loyalty points, etc.) (Laracey: Paragraph [0100], [0116])
31.	In claim 9: The combination Laracey and Bethke disclose the method of supra, including wherein the service details of each service include a service type, a service eligibility indicator, and a set of service parameters.(i.e., performing an authentication process with a payment application on a mobile device (or via a Web browser interacting with transaction management system 230), capturing a checkout token from a device associated with the merchant (such as from a display 213 of a point of sale device 212), receiving transaction details and a payment account list or list of preferred or eligible accounts from the transaction management system may include additional metadata or information associated with each payment account (e.g., such as the current available account balance, any special offers available if the account is used in the current transaction, etc.).(Laracey: Paragraph [0056],[0058])
32.	In claim 10: The combination Laracey and Bethke disclose the method of supra, including wherein the service request is triggered, based on the authorization response, by a service application that is executed on the terminal device. (i.e., the payment authorization response is then sent to the merchant as well as to the customer at to complete the transaction. A checkout token may be generated by the merchant systems and displayed on a point of sale 
33.	In claim 11: Laracey discloses,
A system comprising: (Laracey: Paragraph [0016], [0017])
a payment network server (i.e. transaction management system) that is configured to: Laracey: Paragraph [0038])
store, in a database, the reference identifier and service details of one or more value-added services that are applicable on the transaction, wherein the reference identifier is communicated to a terminal device, (Laracey: Paragraph [0081])
receive, from the terminal device, a service request for offering a first value- added service of the one or more value-added services on the transaction, wherein the service request includes the reference identifier, (Laracey: Paragraph [0086],[0088])
retrieve, from the database, the service details of the first value-added service based on the reference identifier included in the service request, and (Laracey: Paragraph [0081], [0098], [0100])
communicate, to the terminal device, a service response including the retrieved service details for offering the first value-added service on the transaction. (Laracey: Paragraph [0055], [0056], [0056],[0057],[0058])
Larcey does not disclose,
receiving, by a server from an issuer server, an authorization response indicating that a transaction is authorized; 
generate a reference identifier for the transaction only in response to the authorization response indicating that the transaction is authorized, 
However Bethke discloses,

generate a reference identifier for the transaction only in response to the authorization response indicating that the transaction is authorized, (Bethke: Paragraph [0023], [0059])
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laracey and Bethke so that the method include a generated reference identifier when a transaction is authorized. The invention allows additional security processes to be implemented for online (i.e., card not present) transactions, while also providing an additional incentive to the purchasing customer to follow-through with the purchase process. (Bethke: Paragraph [0003]). In that regard, tokenization of sensitive data may tend to create a barrier for third parties trying to capture the underlying sensitive data. (Bethke: Paragraph [0023])	
34.	In claim 12: The combination Laracey and Bethke disclose the system of supra, including wherein the payment network server is further configured to: 
receive, from the terminal device, an authorization request for authorizing the transaction when the transaction is initiated at the terminal device, and (Laracey: Paragraph [0039], [0040])
communicate the authorization request to an issuer that corresponds to the transaction for authorizing the transaction. (Laracey: Paragraph [0040], [0041], [0042])
35.	In claim 13: The combination Laracey and Bethke disclose the system of supra, including wherein the payment network server is further configured to: 
communicate the authorization response including the reference identifier to the terminal device. (Laracey: Paragraph [0086])
36.	In claim 14: The combination Laracey and Bethke disclose the system of supra, including wherein the payment network server is further configured to determine an eligibility of the transaction for the one or more value-added services based on the authorization response, wherein the service details of the one or more value-added services are stored in the database 
37.	In claim 15: The combination Laracey and Bethke disclose the system of supra, including wherein the payment network server is further configured to extract one or more transaction parameters from the authorization response received from the issuer. (Laracey: Paragraph [0109], [0110])
38.	In claim 16: The combination Laracey and Bethke disclose the system of supra, including wherein the payment network server is further configured to store the one or more transaction parameters in the database, such that the one or more transaction parameters and the service details of the one or more services that are stored in the database are accessible by way of the reference identifier. (Laracey: Paragraph [0038],[0055], [0060], [0088])
39.	In claim 17: The combination Laracey and Bethke disclose the system of supra, including wherein the one or more transaction parameters include a transaction amount, a transaction date, a transaction time, and a transaction card number (Laracey: Paragraph [0079], [0082]), and wherein the reference identifier is different from the transaction card number. (Laracey: Paragraph [0037])
40.	In claim 18: The combination Laracey and Bethke disclose the system of supra, including wherein, based on the service response, the service details of the first value-added service are presented on the terminal device through a user interface. (Laracey: Paragraph [0100], [0116])
41.	In claim 19: The combination Laracey and Bethke disclose the system of supra, including and wherein the service details include a service type, a service eligibility indicator, and a set of service parameters. (Laracey: Paragraph [0056],[0058])
42.	In claim 20: The combination Laracey and Bethke disclose the system of supra, including wherein the service request is triggered, based on the authorization response, by a 

Response to Arguments
43.	Applicants arguments with respect to the rejection of 1-20 under 101 rejection, the Applicants remarks and amendments have been fully considered, but are not persuasive.
	The Applicant arguments recite that the claim claims do not within any of the enumerated sub groupings of methods of organizing human activities that are considered abstract ideas. 
	The Examiner respectively disagree. As cited in the Non-Final Office Action (Dated: 4/30/21, pgs., 3-4; hereafter known as OA), the limitations that defined the abstracted idea where in bold. It was then cited that claim 1 and corresponding claim 11, are steps that offer value-added services on a transaction without requiring access to corresponding transaction card numbers. The claims are directed to the abstract idea of communicating information, in this case, value-added services for a transaction by using a generated reference identifier. The Applicants specification supports the above conclusion where it cite “present invention relate to a method and a system for offering value-added services on transactions” (Specification: Paragraph [0002]) and “Based on the reference identifier, the payment network server 110 looks up the database to extract the service details of the first value-added service” (Specification: Paragraph [0059]) . Therefore the amended claims 1, and corresponding claims 11, are abstract. 
	In regards to the cases cited to show that the Applicants claims do not fall within any of the enumerating groupings of methods of organizing human activities (Amendment & Remarks, pgs. 10-13) , the Examiner respectfully disagree.  The Examiner notes that the Merriam-Webster Dictionary defines a “transaction” as an exchange or transfer of goods, services, or funds (i.e. contractual relationship or legal obligation). The concept described in amended claim 
	The judicial exception is not integrated into a practical application. The amended claims 1, corresponding representative claims 11, as drafted, are not a technical solution to a technical problem but is a business solution to a business problem (i.e., steps that offer value-added services on a transaction without requiring access to corresponding transaction card numbers utilizing a generated reference identifier). As recited above, the specification makes clear as stated above that the invention provides a method communicating information of value-added services for a transaction by using a generated reference identifier. Therefore the amended claims, as drafted, are a business solution to a business problem. The amended claims 1, and corresponding claims 11, recite additional components of terminal device, payment network server, database, server from an issuer server, and server from the terminal device, and the additional element of the “reference identifier”. The computer hardware is recited at a high-level of generality (i.e. a generic server to retrieve, receive and send service information) to link the exception using a generic computer components. The Specification supports the above conclusion where it recites: “The terminal device 106 is associated with a financial institution, such as an acquirer. Examples of the terminal device 106 include a POS device, a POP device, a POI device, or the like.” (Specification: Paragraph [0037]) and “Examples of the acquirer 
44.	Applicants arguments with respect to the rejection of 1-20 under 102 rejection, the Applicants remarks and amendments have been fully considered, but are moot. 
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments have updated to the claims and all limitations have been disclose with U.S.C 103 rejection. 


Conclusion
45.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
46.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693